         Case 1:18-cv-06093-JPO Document 56 Filed 07/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BANK OF NEW YORK MELLON,
LONDON BRANCH, as Indenture Trustee
under the Indenture dated as of April 30,
2007,
                                                             18-cv-06093 (JPO)
                  Interpleader Plaintiff,

         - against -

CART 1, LTD., as Issuer; DEUTSCHE BANK
AG FRANKFURT, as Swap Counterparty; and
CRC CREDIT FUND, LTD.,

                  Interpleader Defendants.




                           NOTICE OF WITHDRAW AL OF COUNSEL

                  PLEASE TAKE NOTICE that, upon the accompanying declaration of Stephen

C. Behymer and subject to the approval of the Court, Stephen C. Behymer hereby withdraws as

counsel for Interpleader Defendant Deutsche Bank AG, herein named Deutsche Bank AG

Frankfurt, in the above-captioned action. Cahill Gordon & Reindel LLP will continue to

represent Deutsche Bank AG, herein named Deutsche Bank AG Frankfurt, in this matter.




Dated:    July 2, 2019
          New York, New York

                                             CAHILL GORDON   & REINDEL LLP
  So ordered.
   July 3, 2019
                                             By:   Step~-·

                                                   80 Pine Street
                                                   New York, New York 10005
                                                   (212) 701-3000
